Title: From George Washington to Alexander Addison, 3 June 1798
From: Washington, George
To: Addison, Alexander



Sir,
Mount Vernon 3d June 1798

I was favoured with your letter of the 17th Ulto by the last Post.
Not to have received the Instalment due to me on the Bond of the deceased Coll Ritchie (lodged in the Bank of Pennsylvania for collection) at the appointed period, is attended with considerable

disappointment to me; and if it should not be paid (in whole) at the time mentioned in your Note, the inconvenience will be sorely felt by me. To raise cash was the sole inducement to the Sale of my lands in Fayette & Washington Counties; & not to receive it, agreeably to contract, will defeat my object, & the expectation of others.
I pray you, Sir, to accept my thanks for the Pamphlet you had the goodness to send me—containing your remarks on Mr Gallatin’s Speech in the house of Representatives of the United States, on the foreign Intercourse Bill—and for the Gazette containing an Oration delivered in the Town of W——on the day recommended by the President to be observed as a General Fast.
Both of these productions I have read with equal attention & satisfaction; and although it has been justly observed in one of them, that to offer conviction to a person convinced before hand would be labour lost, yet, much good may, & I am persuaded will result, from the investigation of Political heresies, when the propagation of them is intended, evidently, to mislead the multitude; who, it is to be hoped, and as I verily believe, only require correct information to enable them to decide justly upon all national matters which are brought fairly, & properly before them; who, not like the Demagogues that attempt to impose upon their understandings, and are affraid to open their eyes, lest something should accost them, which might flash conviction, and embarrass them more in the prosecution of their system of opposition to the Wheels of Government which they have adopted, and at all events, it would seem, are determined to adhere to. With esteem I am Sir Your Most Obedt Servt

Go: Washington

